Case 18-16907-amc           Doc 213-1 Filed 09/03/20 Entered 09/03/20 08:43:53                Desc
                                  Service List Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                         :
                                               :      CHAPTER 11
VICTOR H. MAIA                                 :
                                               :      BANKR. NO. 18-16907 (AMC)
                               Debtor          :
                                               :

                                  CERTIFICATE OF SERVICE

                  IT IS HEREBY CERTIFIED that on this 3rd day of September, 2020, the United

States Trustee’s Objection to Debtor’s Second Amended Disclosure Statement and Second

Amended Small Business Plan, was served upon those parties as set forth on the attached Clerk’s

Service List via CM/ECF, unless otherwise noted below.

         Those parties sent service by the United States First Class mail, postage prepaid,

are as follows:

Victor H. Maia
79 Redwood Drive
Richboro, PA 18954
(Debtor)
(U.S. Mail)

Edmond M. George, Esquire
Obermayer Rebmann
Maxwell & Hippel, LLP.
1500 Market Street, Suite 3400
Centre Square West
Philadelphia, PA 19102
(Debtor’s Counsel)
Email: edmond.george@obermayer.com
Case 18-16907-amc        Doc 213-1 Filed 09/03/20 Entered 09/03/20 08:43:53    Desc
                               Service List Page 2 of 3



Bennett J. Sady, Esquire
Bennett J Sady & Company, P.C.
501 Office Center Drive, Suite 126
Fort Washington, PA 19034
(By U.S. Mail)

Keller Williams Real Estate
584 Middletown Boulevard
Suite A-50
Langhorne, PA 19047
(By U.S. Mail)

Anthony Patterson
3228 Fontain Street
Philadelphia, PA 19121-1727
(By U.S. Mail)



                                        BY:   /s/ Nancy Miller______________
                                               Nancy. Miller, Legal Clerk
Live Database Area                                                                                                                                    Page 1 of 1
    Case 18-16907-amc                            Doc 213-1 Filed 09/03/20 Entered 09/03/20 08:43:53                                                    Desc
                                                       Service List Page 3 of 3

Mailing Information for Case 18-16907-amc
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

    • GEORGE M. CONWAY george.m.conway@usdoj.gov
    • EDMOND M. GEORGE
      michael.vagnoni@obermayer.com;turner.falk@obermayer.com;Lucille.acello@obermayer.com;helen.belair@obermayer.com;coleen.schmidt@obermayer.com
    • DENISE A. KUHN dkuhn@attorneygeneral.gov
    • JILL MANUEL-COUGHLIN bankruptcy@powerskirn.com
    • ANGELA LYNN MASTRANGELO angela.baglanzis@obermayer.com,
      Lucille.acello@obermayer.com;helen.belair@obermayer.com;coleen.schmidt@obermayer.com
    • SARAH K. MCCAFFERY bankruptcy@powerskirn.com
    • STEPHEN L. NEEDLES steve@needlelawyer.com
    • MARK D. PFEIFFER mark.pfeiffer@bipc.com, donna.curcio@bipc.com
    • AMANDA L. RAUER Amanda.rauer@pkallc.com,
      chris.amann@pkallc.com;nick.bracey@pkallc.com;Samantha.gonzalez@pkallc.com;jill@pkallc.com;mary.raynor-paul@pkallc.com;harry.reese@pkallc.com
    • REBECCA ANN SOLARZ bkgroup@kmllawgroup.com
    • PAMELA ELCHERT THURMOND pamela.thurmond@phila.gov, karena.blaylock@phila.gov
    • United States Trustee USTPRegion03.PH.ECF@usdoj.gov
    • MICHAEL D. VAGNONI michael.vagnoni@obermayer.com,
      Lucille.acello@obermayer.com;helen.belair@obermayer.com;coleen.schmidt@obermayer.com;turner.falk@obermayer.com
    • KARINA VELTER amps@manleydeas.com

Manual Notice List
The following is the list of parties who are not on the list to receive email notice/service for this case (who therefore require manual noticing/service). You may wish
to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

      Bennett J. Sady & Company, P.C.
      Bennett J. Sady
      501 Office Center Drive, Suite 126
      Fort Washington, PA 19034

      Keller Williams Real Estate
      584 Middletown Blvd. Suite A-50
      Langhorne, PA 19047

      Anthony Patterson
      3228 Fontain St.
      Philadelphia, PA 19121-1727

      Natasha Rivera
      ,

Creditor List
Click the link above to produce a complete list of creditors only.

List of Creditors
Click on the link above to produce a list of all creditors and all parties in the case. User may sort in columns or raw data format.




https://ecf.paeb.uscourts.gov/cgi-bin/MailList.pl?551738344327759-L_1_0-1                                                                                 9/3/2020
